Citation Nr: 0602579	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to extension of a temporary total rating for 
convalescent purposes beyond October 1, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 17, 1999 to 
October 15, 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that denied the above claim.

In March 2004, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In August 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

The veteran did not experience beyond October 1, 2002, severe 
postoperative residuals such as incomplete healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or immobilization by a 
cast, without surgery, of one major joint or more.


CONCLUSION OF LAW

The criteria for entitlement to extension of a temporary 
total disability rating beyond October 1, 2002, for 
convalescence from surgical treatment for service-connected 
left knee injury, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.30 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in November 2003.  The veteran was told 
of the requirements to successfully establish his claim, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim, 
which would include that in his possession, to the RO.  The 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the November 
2003 notice letter was subsequently considered by the RO in 
the February 2004 and March 2005 supplemental statements of 
the case.  Accordingly, there is no indication that the 
outcome of the case would have been different had the veteran 
received pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran was scheduled 
for a VA examination in July 2003.  However, he failed to 
appear.  See 38 C.F.R. § 3.655 (2005); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Regardless, there is adequate 
medical evidence of record to adjudicate the claim.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its duties to assist and notify the veteran.  
Thus, no additional action is necessary.


II.  Entitlement to a temporary total rating beyond October 
1, 2002

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by a cast, without surgery, of one 
major joint or more. Furthermore, extensions of temporary 
convalescent ratings, for up to three months for item number 
(1) above, and up to six month for items (2) and (3) above, 
are available.  38 C.F.R. § 4.30 (2005).

On August 23, 2002, the veteran underwent a left knee 
arthoscopy for a preoperative diagnosis of a left knee 
medical meniscus tear.  The operation report indicated that 
his post-operative diagnosis was a normal knee and that there 
were no complications.  He was to use crutches with weight 
bearing as tolerated.

A follow-up VA report dated September 10, 2002, stated that 
the veteran was walking with crutches.  The ace bandage was 
in place and the wound was fine.  His range of motion was 20 
to 70 degrees and had sensitivity to light touch on skin.  
The impression was the knee looked fine and had a good 
prognosis.  The examiner stated that it was okay for the 
veteran to drive a sugar beet truck.

In September 2002, the veteran began physical therapy at a 
private medical facility.  He underwent three physical 
therapy sessions in September 23, 27, and 30, 2002.  He 
failed to report for his October 4, 2002 scheduled session.  
In November 2002, he dropped by the facility to return a 
muscle stimulator.  He reportedly spoke to his physician who 
told him he could decide whether he wanted to continue 
therapy or not.  The veteran stated that since it became 
difficult for him to find time for his therapy with his work 
schedule and since he felt that he was progressing 
satisfactorily, he decided to discontinue the therapy.  

A follow-up VA report dated October 24, 2002 stated that the 
veteran still had knee pain with going down stairs and 
problems with it giving out.  He completed two weeks of 
physical therapy and was making progress, but admitted to not 
doing much rehabilitation at home.  He was helping to coach 
wrestling and was stretching with the team.  He was also able 
to go bird hunting on flat ground with some soreness after.  
Physical examination showed that the veteran was not walking 
with crutches.  His left knee was tender along patellar 
retinaculum and he had a range of motion of 30 to 110 
actively and 5 to 110 passively.  

During the March 2004 personal hearing, the veteran stated 
that he had to use crutches for about three months after his 
knee surgery and underwent physical therapy for about two 
weeks to a month.  He stated that he was off work for about 
three months as his job required him to stand and this 
greatly impacted him financially.  He stated that he returned 
to work early January.  

In correspondence of record, the veteran requested that the 
temporary total rating be extended to four months based on 
treatment.  

Neither the Board nor laypersons can render opinions 
requiring medical expertise. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

After reviewing the evidence, the Board finds that the 
medical evidence in the months immediately after the 
veteran's surgery, as discussed above, clearly establishes 
that his convalescent period was brief and did not extend 
beyond September 30, 2002.  September 30, 2002 was the last 
physical therapy session to which the veteran reported, which 
made no mention that he was ambulating with crutches.  There 
is no evidence of record that showed his convalescence 
extended beyond that last session.  In fact, the veteran 
informed his physical therapist that he did not report after 
the last session because he decided to discontinue therapy as 
he was progressing well and because of his work schedule.  In 
addition, the October 24, 2002 VA follow-up report stated 
that the veteran was walking without crutches and was 
involved with coaching wrestling and was able to go bird 
hunting.  There is no evidence of severe postoperative 
residuals, continued use of crutches, or immobilization by a 
cast beyond September 30, 2002.  Therefore, extension of the 
veteran's temporary total rating is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. 



§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against the veteran's claim, and it must be 
denied.


ORDER

Entitlement to extension of a temporary total convalescent 
rating beyond October 1, 2002, for service-connected 
residuals of a left knee injury is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


